   Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 1 of 13 PageID #: 27




STEPHEN D. HANS & ASSOCIATES, P.C.
45-18 Court Square, Suite 403
Long Island City, New York 11101
Tel: 718.275.6700
Fax: 718.275.6704
Attorneys for the Defendants,
43 GLEN COVE, INC. and YILDIZEL AHMET

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
Muhammad A. Hussainansari,
                                                                              Case No.: 18-cv-05836
                                            Plaintiff,                        (DRH) (SIL)

                 -against-
                                                                              ANSWER
43 Glen Cove, Inc., Yildizel Ahmet, as an individual,
Tufan Kurt, as an individual,

                                             Defendants.
-------------------------------------------------------------------------X

                                                   ANSWER

        The corporate defendant 43 GLEN COVE, INC., and individual defendant YILDIZEL

AHMET (hereinafter referred to as the “Defendants”), by and through their attorneys, STEPHEN

D. HANS AND ASSOCIATES, P.C., as and for their Answer to the complaint dated and filed in

this action on October 18, 2018 (the “Complaint”) by the plaintiff MUHAMMAD A.

HUSSAINANSARI, (hereinafter referred to as the “Plaintiff”) respond and allege as follows:


                           AS AND FOR AN ANSWER TO PLAINTIFF’S
                                 “NATURE OF THE ACTION”

    1. With respect to the allegations contained in Paragraph 1 of the Complaint, the Defendants

        state that such allegations consist of statements and/or conclusions of law and/or statements

        calling for a legal conclusion, to which no responsive pleading is required and deny as to

        relief asserted.
  Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 2 of 13 PageID #: 28




   2. With respect to the allegations contained in Paragraph 2 of the Complaint, the Defendants

       deny having knowledge or information sufficient to form a belief as to the truth or falsity

       of the allegations contained in such Paragraph.

                      AS AND FOR AN ANSWER TO PLAINTIFF’S
                                “JURISDICTION”

   3. With respect to the allegations contained in Paragraph 3 of the Complaint, the Defendants

       state that such allegations consist of statements and/or conclusions of law and/or statements

       calling for a legal conclusion, to which no responsive pleading is required.

   4. With respect to the allegations contained in Paragraph 4 of the Complaint, the Defendants

       state that such allegations consist of statements and/or conclusions of law and/or statements

       calling for a legal conclusion, to which no responsive pleading is required.

   5. With respect to the allegations contained in Paragraph 5 of the Complaint, the Defendants

       state that such allegations consist of statements and/or conclusions of law and/or statements

       calling for a legal conclusion, to which no responsive pleading is required.

                      AS AND FOR AN ANSWER TO PLAINTIFF’S
                                    “VENUE”

   6. With respect to the allegations contained in Paragraph 6 of the Complaint, the Defendants

       state that such allegations consist of statements and/or conclusions of law and/or statements

       calling for a legal conclusion, to which no responsive pleading is required.

                      AS AND FOR AN ANSWER TO PLAINTIFF’S
                                   “PARTIES”

Plaintiff

   7. The Defendants repeat and reassert each and every one of the responses contained in the

       preceding paragraphs hereof with the same force and effect as though fully set forth herein.
  Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 3 of 13 PageID #: 29




   8. With respect to the allegations contained in Paragraph 8 of the Complaint, the Defendants

      deny having knowledge or information sufficient to form a belief as to the truth or falsity

      of the allegations against all other defendants contained in such Paragraph.

   9. With respect to the allegations contained in Paragraph 9 of the Complaint, the Defendants

      deny the allegations contained in such Paragraph.

   10. With respect to the allegations contained in Paragraph 10 of the Complaint, the Defendants

      deny having knowledge or information sufficient to form a belief as to the truth or falsity

      of the allegations against all other defendants contained in such Paragraph.

   11. With respect to the allegations contained in Paragraph 11 of the Complaint, the Defendants

      deny the allegations contained in such Paragraph.

   12. With respect to the allegations contained in Paragraph 12 of the Complaint, the Defendants

      deny the allegations contained in such Paragraph.

   13. With respect to the allegations contained in Paragraph 13 of the Complaint, the Defendants

      state that such allegations consist of statements and/or conclusions of law and/or statements

      calling for a legal conclusion, to which no responsive pleading is required.

   14. With respect to the allegations contained in Paragraph 14 of the Complaint, the Defendants

      deny having knowledge or information sufficient to form a belief as to the truth or falsity

      of the allegations against all other defendants contained in such Paragraph.

Defendants

   15. With respect to the allegations contained in Paragraph 15 of the Complaint, the Defendants

      admit the allegations contained in such Paragraph.
Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 4 of 13 PageID #: 30




16. With respect to the allegations contained in Paragraph 16 of the Complaint, the Defendants

   deny having knowledge or information sufficient to form a belief as to the truth or falsity

   of the allegations contained in such Paragraph.

17. With respect to the allegations contained in Paragraph 17 of the Complaint, the Defendants

   state that such allegations consist of statements and/or conclusions of law and/or statements

   calling for a legal conclusion, to which no responsive pleading is required.

18. With respect to the allegations contained in Paragraph 18 of the Complaint, the Defendants

   admit the allegations contained in such Paragraph.

19. With respect to the allegations contained in Paragraph 19 of the Complaint, the Defendants

   admit the allegations contained in such Paragraph.

20. With respect to the allegations contained in Paragraph 20 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

21. With respect to the allegations contained in Paragraph 21 of the Complaint, the Defendants

   deny having knowledge or information sufficient to form a belief as to the truth or falsity

   of the allegations contained in such Paragraph.

                AS AND FOR AN ANSWER TO PLAINTIFF’S
             “DEFENDANTS’ FAILURE TO PAY OVERTIME PAY”

22. With respect to the allegations contained in Paragraph 22 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.
Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 5 of 13 PageID #: 31




                    AS AND FOR AN ANSWER TO PLAINTIFF’S
                          “SPREAD OF HOURS PAY”

23. With respect to the allegations contained in Paragraph 23 of the Complaint, the Defendants

   state that such allegations consist of statements and/or conclusions of law and/or statements

   calling for a legal conclusion, to which no responsive pleading is required.

24. With respect to the allegations contained in Paragraph 24 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

25. With respect to the allegations contained in Paragraph 25 of the Complaint, the Defendants

   deny having knowledge or information sufficient to form a belief as to the truth or falsity

   of the allegations contained in such Paragraph.

26. With respect to the allegations contained in Paragraph 26 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

                    AS AND FOR AN ANSWER TO PLAINTIFF’S
                     “DEFENDANTS’ VIOLATIONS OF THE
                       WAGE THEFT PREVENTION ACT”

27. With respect to the allegations contained in Paragraph 27 of the Complaint, the Defendants

   state that such allegations consist of statements and/or conclusions of law and/or statements

   calling for a legal conclusion, to which no responsive pleading is required.

28. With respect to the allegations contained in Paragraph 28 of the Complaint, the Defendants

   deny having knowledge or information sufficient to form a belief as to the truth or falsity

   of the allegations contained in such Paragraph.

29. With respect to the allegations contained in Paragraph 29 of the Complaint, the Defendants

   state that such allegations consist of statements and/or conclusions of law and/or statements

   calling for a legal conclusion, to which no responsive pleading is required.
Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 6 of 13 PageID #: 32




30. With respect to the allegations contained in Paragraph 30 of the Complaint, the Defendants

   deny having knowledge or information sufficient to form a belief as to the truth or falsity

   of the allegations contained in such Paragraph.

                AS AND FOR AN ANSWER TO PLAINTIFF’S
           “DEFENDANTS’ UNLAWFUL DEDUCTIONS FROM PAY”

31. With respect to the allegations contained in Paragraph 31 of the Complaint, the Defendants

   deny having knowledge or information sufficient to form a belief as to the truth or falsity

   of the allegations against all other defendants contained in such Paragraph.

32. With respect to the allegations contained in Paragraph 32 of the Complaint, the Defendants

   state that such allegations consist of statements and/or conclusions of law and/or statements

   calling for a legal conclusion, to which no responsive pleading is required.

                  AS AND FOR AN ANSWER TO PLAINTIFF’S
                          “FIRST CAUSE OF ACTION”
                      (Fair Labor Standards Act – Overtime)

33. The Defendants repeat and reassert each and every one of the responses contained in the

   preceding paragraphs hereof with the same force and effect as though fully set forth herein.

34. With respect to the allegations contained in Paragraph 34 of the Complaint, the Defendants

   state that such allegations consist of statements and/or conclusions of law and/or statements

   calling for a legal conclusion, to which no responsive pleading is required.

35. With respect to the allegations contained in Paragraph 35 of the Complaint, the Defendants

   deny having knowledge or information sufficient to form a belief as to the truth or falsity

   of the allegations contained in such Paragraph.

36. With respect to the allegations contained in Paragraph 36 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.
Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 7 of 13 PageID #: 33




37. With respect to the allegations contained in Paragraph 37 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

38. With respect to the allegations contained in Paragraph 38 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

39. With respect to the allegations contained in Paragraph 39 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

                  AS AND FOR AN ANSWER TO PLAINTIFF’S
                        “SECOND CAUSE OF ACTION”
                       (New York Labor Law – Overtime)

40. The Defendants repeat and reassert each and every one of the responses contained in the

   preceding paragraphs hereof with the same force and effect as though fully set forth herein.

41. With respect to the allegations contained in Paragraph 41 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

42. With respect to the allegations contained in Paragraph 42 of the Complaint, the Defendants

   state that such allegations consist of statements and/or conclusions of law and/or statements

   calling for a legal conclusion, to which no responsive pleading is required.

43. With respect to the allegations contained in Paragraph 43 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

44. With respect to the allegations contained in Paragraph 44 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

45. With respect to the allegations contained in Paragraph 45 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.
Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 8 of 13 PageID #: 34




                 AS AND FOR AN ANSWER TO PLAINTIFF’S
                        “THIRD CAUSE OF ACTION”
             (New York Labor Law – Failure to Provide Wage Notices)

46. The Defendants repeat and reassert each and every one of the responses contained in the

   preceding paragraphs hereof with the same force and effect as though fully set forth herein.

47. With respect to the allegations contained in Paragraph 47 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

48. With respect to the allegations contained in Paragraph 48 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

49. With respect to the allegations contained in Paragraph 49 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

                AS AND FOR AN ANSWER TO PLAINTIFF’S
                       “FOURTH CAUSE OF ACTION”
           (New York Labor Law – Failure to Provide Wage Statements)

50. With respect to the allegations contained in Paragraph 50 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

51. With respect to the allegations contained in Paragraph 51 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

52. With respect to the allegations contained in Paragraph 52 of the Complaint, the Defendants

   deny having knowledge or information sufficient to form a belief as to the truth or falsity

   of the allegations contained in such Paragraph.
Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 9 of 13 PageID #: 35




                  AS AND FOR AN ANSWER TO PLAINTIFF’S
                         “FIFTH CAUSE OF ACTION”
                   (New York Labor Law – Spread of Hours Pay)

53. The Defendants repeat and reassert each and every one of the responses contained in the

   preceding paragraphs hereof with the same force and effect as though fully set forth herein.

54. With respect to the allegations contained in Paragraph 54 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

55. With respect to the allegations contained in Paragraph 55 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

56. With respect to the allegations contained in Paragraph 56 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

                  AS AND FOR AN ANSWER TO PLAINTIFF’S
                        “SIXTH CAUSE OF ACTION”
                              (Unpaid Wages)

57. The Defendants repeat and reassert each and every one of the responses contained in the

   preceding paragraphs hereof with the same force and effect as though fully set forth herein.

58. With respect to the allegations contained in Paragraph 58 of the Complaint, the Defendants

   state that such allegations consist of statements and/or conclusions of law and/or statements

   calling for a legal conclusion, to which no responsive pleading is required.

59. With respect to the allegations contained in Paragraph 59 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.

60. With respect to the allegations contained in Paragraph 60 of the Complaint, the Defendants

   deny the allegations contained in such Paragraph.
  Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 10 of 13 PageID #: 36




    61. With respect to the allegations contained in Paragraph 61 of the Complaint, the Defendants

        deny the allegations contained in such Paragraph.

                        AS AND FOR AN ANSWER TO PLAINTIFF’S
                             “SEVENTH CAUSE OF ACTION”
                                  (Assault and Battery)

    62. The Defendants repeat and reassert each and every one of the responses contained in the

        preceding paragraphs hereof with the same force and effect as though fully set forth herein.

    63. With respect to the allegations contained in Paragraph 63 of the Complaint, the Defendants

        deny the allegations contained in such Paragraph.

    64. With respect to the allegations contained in Paragraph 64 of the Complaint, the Defendants

        deny the allegations contained in such Paragraph.

    65. With respect to the allegations contained in Paragraph 65 of the Complaint, the Defendants

        deny having knowledge or information sufficient to form a belief as to the truth or falsity

        of the allegations against all other defendants contained in such Paragraph.

                        AS AND FOR AN ANSWER TO PLAINTIFF’S
                             “DEMAND FOR JURY TRIAL”

    66. With respect to the allegations contained in Paragraph 66 of the Complaint, the Defendants

        admit the allegations contained in such Paragraph.

                               AS AND FOR AN ANSWER TO
                             PLAINTIFF’S PRAYER FOR RELIEF

        With respect to the allegations contained in Paragraphs (a) through (r) of the Complaint’s

prayer for relief, the Defendants deny that the Plaintiff is entitled to any of the relief sought against

him.
  Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 11 of 13 PageID #: 37




                          AFFIRMATIVE AND OTHER DEFENSES

       The Defendants assert the following affirmative and other defenses without assuming any

burden of production or proof that they would not otherwise have. The Defendants further assert

that, to the extent that the Plaintiff’s claims as alleged are vague or unclear, so as to render it

difficult or impossible to identify and assert every possible affirmative or other defense, the

Defendants hereby expressly reserve their rights to assert additional defenses should further

proceedings in this action, including the progress of any discovery, reveal that such additional

defenses would be applicable and appropriate.

         AS AND FOR A FIRST DEFENSE TO THE PLAINTIFF’S COMPLAINT

       The causes of action alleged in the Complaint may be barred, in whole or in part, by

applicable statutes of limitation.

       AS AND FOR A SECOND DEFENSE TO THE PLAINTIFF’S COMPLAINT

       Subject to proof through discovery, some or all of the claims asserted by the Plaintiff may

be barred in whole or in part by the doctrine of unclean hands.

        AS AND FOR A THIRD DEFENSE TO THE PLAINTIFF’S COMPLAINT

       Subject to proof through discovery, some or all of the claims asserted by the Plaintiff may

be barred in whole or in part by the doctrine of estoppel, quasi-estoppel, and/or equitable estoppel.

       AS AND FOR A FOURTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       Subject to proof through discovery, some or all of the claims asserted by the Plaintiff may

be barred in whole or in part by the doctrines of laches and/or waiver.
  Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 12 of 13 PageID #: 38




        AS AND FOR A FIFTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       The Defendants state, in the alternative if necessary, that their actions or omissions with

respect to the Plaintiff were taken in good faith, with reasonable belief that such conduct comported

with the requirements of federal and state law.

        AS AND FOR A SIXTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       To the extent that the Plaintiff may have received compensation beyond that to which they

were entitled under law, such additional compensation may satisfy, in whole or in part, any alleged

claim for unpaid wages and overtime compensation or other monetary relief.

      AS AND FOR A SEVENTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       The Defendants state, in the alternative if necessary, that if they are found to have violated

any law or regulation, that any such violation was not willful.

          RESERVATION OF RIGHTS TO ASSERT ADDITIONAL DEFENSES

       The Defendants state that they currently have insufficient knowledge or information on

which to form a belief as to whether they may have additional, as yet unstated, defenses available.

As such, the Defendants expressly reserve the right to assert additional defenses, and to seek to

amend this Answer to include any such additional defenses, in the event that discovery indicates

that any such additional defenses would be appropriate.
  Case 2:18-cv-05836-SIL Document 9 Filed 10/30/18 Page 13 of 13 PageID #: 39




       WHEREFORE, the Defendants respectfully request that judgment be entered by this Court

dismissing any claims in the Complaint that are deemed by the Court to be lacking in merit, with

prejudice, and granting such further relief as may be just and proper.



Dated: Long Island City, New York
       October 30, 2018




                                                STEPHEN D. HANS & ASSOCIATES, P.C.

                                                 By:_____/s/__________________________
                                                    Stephen D. Hans (SH-0798)
                                                    45-18 Court Square, Suite 403
                                                    Long Island City, New York 11101
                                                    Tel: 718.275.6700 x 204
                                                    Fax: 718.275.6704
                                                    Email: shans@hansassociates.com
                                                    Attorneys for the Defendants
                                                    43 GLEN COVE, INC. and YILDIZEL
                                                    AHMET
